       Case 1:19-cv-07070-JPC-SDA Document 70 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Omer Waqas Khwaja,                                                               1/6/2021

                                Plaintiff,
                                                               1:19-cv-07070 (GBD) (SDA)
                    -against-
                                                               ORDER
 Jobs to Move America et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Pursuant to ECF No. 67, a telephonic status conference in this action was scheduled for

today at 10:00 a.m. At approximately 10:15 a.m., with no party having appeared, the Court

reached out to counsel for the parties via email and telephone. At 10:30 a.m., with no party

having appeared, the Court concluded the call.

       Pending before the Court is a motion to dismiss filed by Defendants on December 21,

2020 (ECF No. 68). Pursuant to Local Civil Rule 6.1(b), any opposing affidavits and answering

memoranda were to be served within 14 days after service of the moving papers; thus, any

opposition papers from Plaintiff were due to be served by January 4, 2021, and the docket does

not reflect such service. Nevertheless, in order that Plaintiff not suffer a default, the Court hereby

extends the deadline for Plaintiff to serve any opposition papers to January 20, 2021;

Plaintiff shall file any such papers with the Court no later than that date. Defendants shall

serve and file with the Court any reply papers no later than February 1, 2021.

SO ORDERED.
     Case 1:19-cv-07070-JPC-SDA Document 70 Filed 01/06/21 Page 2 of 2




DATED:     New York, New York
           January 6, 2021

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
